Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,146,335. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious variation of the limitations presented in claims of U.S. Patent No. 11,146,335.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,146,335.  
Claims of Present Application
Claim of U.S. Patent No. 11,146,335
1. A method for performing ONU Management and Control Interface (OMCI) synchronization, the method comprising: 
receiving an OMCI message containing a OLT-G entity identifying OLT's vendor identification (ID) and version; 
determining if an OLT vendor identification (ID) matches with a current vendor ID and if an Optical Line Terminal (OLT) version is compatible with current OMCI handlers; 
when the OLT vendor ID fails to match with the current vendor ID, automatically performing a OMCI handler switching process, wherein the OMCI handler switching process comprises setting a current OLT vendor as a new OLT vendor ID; 
after setting the new OLT vendor ID, deleting a OMCI configuration previously stored in the flash memory; and rebooting the ONT, allowing the ONT to initialize a OMCI configuration using a new OMCI profile.

7. A system configured to perform ONU Management and Control Interface (OMCI) synchronization, the system comprising: an optical network termination (ONT) configured to receive an OMCI message containing a OLT-G entity identifying OLT's vendor identification (ID) and version, and 
determine if an OLT vendor identification (ID) matches with a current vendor ID and if an Optical Line Terminal (OLT) version is compatible with current OMCI handlers, wherein when the OLT vendor ID fails to match with the current vendor ID, automatically perform a OMCI handler switching process, wherein the OMCI handler switching comprises setting a current OLT vendor as a new OLT vendor ID; 
after setting the new OLT vendor ID, deleting a OMCI configuration previously stored in the flash memory; and rebooting the ONT, allowing the ONT to initialize a OMCI configuration using a new OMCI profile.
9. The method of claim 8, wherein the performing of the OMCI synchronization comprises: 
receiving an OMCI message containing a OLT-G entity identifying a vendor of the OLT; 

determining if an OLT vendor identification (ID) matches with a current vendor ID; 


when the OLT vendor ID fails to match with the current vendor ID, selecting a OMCI handler based on a version identified in the OMCI message containing the OLT-G entity; 


after updating a new OLT vendor ID, deleting a OMCI configuration previously stored in the flash memory; and rebooting the ONT, allowing the ONT to initialize a OMCI configuration using a new OMCI profile.

9. The method of claim 8, wherein the performing of the OMCI synchronization comprises: 

receiving an OMCI message containing a OLT-G entity identifying a vendor of the OLT; 

determining if an OLT vendor identification (ID) matches with a current vendor ID; 


when the OLT vendor ID fails to match with the current vendor ID, selecting a OMCI handler based on a version identified in the OMCI message containing the OLT-G entity; 


after updating a new OLT vendor ID, deleting a OMCI configuration previously stored in the flash memory; and rebooting the ONT, allowing the ONT to initialize a OMCI configuration using a new OMCI profile.


As the table above illustrates, the limitations of claims of the present application are taught by claims of U.S. Patent No. 11,146,335.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 1-12 are allowed in view of the prior arts.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Apetrei (US Pub. No. 2019/0349086) teaches a process for configuring an optical network termination (ONT), the process comprising:
receiving an upstream message from an optical line terminal (OLT) (see paragraph [0029]; “…The ONU then waits for a predetermined time period to receive an OMCI message, from the OLT, that includes a managed entity of an OLT-G”);
extracting data from the upstream message to identify a transceiver type of the OLT (see paragraph [0030]; “…If the OMCI message is received within the predetermined time period, the type of the OLT is extracted from the OMCI message and is used, along with the tags of the stored settings, to determine which one of the multiple settings to use to configure the ONU”);
matching the transceiver type of the OLT with one of a plurality of sets of optical parameters (see paragraph [0030]; “…the type of the OLT is extracted from the OMCI message and is used, along with the tags of the stored settings, to determine which one of the multiple settings to use to configure the ONU. Once the setting appropriate for the type of the OLT has been determined, that setting is used to configure the ONU and that setting may be set as the default setting for the ONU…”); and
storing the matched transceiver type of the OLT in a double date rate (DDR) memory prior to completing a ranging process with the OLT (see paragraph [0038]; “…The one or more memory devices 440 store instructions 442 which, as executed by the processor 430, result in one or more of the methods disclosed here being performed… The one or more memory devices 440 may include volatile memory and/or non-volatile memory. Examples of volatile memory that may be used in embodiments include, but are not limited to…, double data-rate DRAM (DDR)…”).
Yoo et al (US Pub. No. 2015/0318928) teaches determining power of optical transmitters of the ONUs based on the gathered information, and a power mode controller configured to receive power mode setting information of the optical transmitters of the ONUs from the ONU power level determiner, and to generate a physical layer operation and maintenance (PLOAM) message to control power modes of the ONUs based on the received power mode setting information (see abstract).
However, none of the prior art cited alone or in combination provides the motivation to teach:
receiving an OMCI message containing a OLT-G entity identifying OLT's vendor identification (ID) and version; 
determining if an OLT vendor identification (ID) matches with a current vendor ID and if an Optical Line Terminal (OLT) version is compatible with current OMCI handlers; 
when the OLT vendor ID fails to match with the current vendor ID, automatically 1performing a OMCI handler switching process, wherein the OMCI handler switching process comprises setting a current OLT vendor as a new OLT vendor ID; 
after setting the new OLT vendor ID, deleting a OMCI configuration previously stored in the flash memory; and 
rebooting the ONT, allowing the ONT to initialize a OMCI configuration using a new OMCI profile.
 
Regarding claim 7, Apetrei (US Pub. No. 2019/0349086) teaches an optical network termination (ONT), comprising:
a transceiver configured to receive an upstream message from an optical line terminal (OLT) (see paragraph [0029]; “…The ONU then waits for a predetermined time period to receive an OMCI message, from the OLT, that includes a managed entity of an OLT-G”);
extracting data from the upstream message to identify a transceiver type of the OLT (see paragraph [0030]; “…If the OMCI message is received within the predetermined time period, the type of the OLT is extracted from the OMCI message and is used, along with the tags of the stored settings, to determine which one of the multiple settings to use to configure the ONU”);
matching the transceiver type of the OLT with one of a plurality of sets of optical parameters (see paragraph [0030]; “…the type of the OLT is extracted from the OMCI message and is used, along with the tags of the stored settings, to determine which one of the multiple settings to use to configure the ONU. Once the setting appropriate for the type of the OLT has been determined, that setting is used to configure the ONU and that setting may be set as the default setting for the ONU…”); and
storing the matched transceiver type of the OLT in a double date rate (DDR) memory prior to completing a ranging process with the OLT (see paragraph [0038]; “…The one or more memory devices 440 store instructions 442 which, as executed by the processor 430, result in one or more of the methods disclosed here being performed… The one or more memory devices 440 may include volatile memory and/or non-volatile memory. Examples of volatile memory that may be used in embodiments include, but are not limited to…, double data-rate DRAM (DDR)…”).
Yoo et al (US Pub. No. 2015/0318928) teaches determining power of optical transmitters of the ONUs based on the gathered information, and a power mode controller configured to receive power mode setting information of the optical transmitters of the ONUs from the ONU power level determiner, and to generate a physical layer operation and maintenance (PLOAM) message to control power modes of the ONUs based on the received power mode setting information (see abstract).
However, none of the prior art cited alone or in combination provides the motivation to teach:
an optical network termination (ONT) configured to 
receive an OMCI message containing a OLT-G entity identifying OLT's vendor identification (ID) and version, and 
determine if an OLT vendor identification (ID) matches with a current vendor ID and if an Optical Line Terminal (OLT) version is compatible with current OMCI handlers, wherein
when the OLT vendor ID fails to match with the current vendor ID, automatically perform a OMCI handler switching process, wherein 
the OMCI handler switching comprises 
setting a current OLT vendor as a new OLT vendor ID; 
after setting the new OLT vendor ID, deleting a OMCI configuration previously stored in the flash memory; and 
rebooting the ONT, allowing the ONT to initialize a OMCI configuration using a new OMCI profile.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Effenberger (US Pub. No. 2008/0037986) is cited to show optical network terminal management and control interface (OMCI) containing a description of the OMCI.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637